Citation Nr: 1400904	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial, compensable rating for left knee strain with left lateral nodule.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2010, the Veteran testified before the undersigned at a Board hearing at the RO.  A transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial, compensable rating for left knee strain with left lateral nodule.  Before the Board can adjudicate this claim on the merits, additional development is required.  38 C.F.R. § 19.9(a) (2013).

I. VA Treatment Records

At his Board hearing in August 2010, the Veteran testified that he has been undergoing regular treatment for his knee at the Wichita, Kansas, VA Medical Center (VAMC).  See Board Hearing Tr. at 4, 11.  The claims file only contains one VA treatment record (unrelated to the left knee) dated in July 2008.  Nothing has been associated with the file since that date-over five years ago.  As such, the Board finds that VA should obtain these records before adjudicating the claim on the merits as they may be pertinent to the issue on appeal.  See 38 C.F.R. § 3.159 (2013).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

II. VA Examination

The Veteran was afforded a VA examination in July 2008 in connection with his claim for entitlement to service connection for left knee strain with left lateral nodule.  The Veteran later testified at his August 2010 hearing before the Board that his left knee has worsened since his last VA examination.  See Board Hearing Tr. at 8.  Further, the Veteran's last examination was over five years ago.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a more contemporaneous VA examination is necessary for the purpose of ascertaining the current severity of the Veteran's service-connected left knee strain with left lateral nodule.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Wichita VAMC all pertinent records of evaluation and/or treatment related to the Veteran's left knee disability.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected left knee strain with left lateral nodule.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic file) should be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies (specifically including ranges of motion) should be completed, and the examiner should also determine whether there is subluxation or instability of the left knee (and if so, the severity of such findings).  Objective evidence of the extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described, and flare-ups should be documented.  To the extent possible, the functional impairment due to pain, incoordination, weakened movement, and excess fatigability on use, as well as flare-ups, should be assessed in terms of additional degrees of limitation of motion.  If this is not possible, the examiner should provide an explanation as to why he or she cannot provide this information.

3.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, and to cooperate in the development of this issue.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


